TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 6, 2014



                                       NO. 03-11-00650-CV


                        Chisholm Trail Elks Lodge No. 2659, Appellant

                                                  v.

                            MT Falkin Investments, L.L.C., Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 13, 2011. Chisholm

Trail Elks Lodge No. 2659 has filed a motion to dismiss the appeal, and having considered the

motion, the Court grants the motion in part. Therefore, the appeal is dismissed, and the appellant

shall pay all costs relating to this appeal, both in this Court and the court below.